Citation Nr: 0513372	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a schedular evaluation in excess of 40 
percent for traumatic arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney, 
Lieberman & Mark


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In May 2001, the Board issued a decision that denied the 
veteran ratings in excess of 30 percent for post-traumatic 
stress disorder (PTSD) and in excess of 40 percent for 
traumatic arthritis of the lumbosacral spine, and the veteran 
then appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2002, the 
Court issued an Order to vacate the Board's May 2001 decision 
and remand the appeal to the Board for further action 
consistent with an October 2002 Joint Motion for Remand and 
for a Stay of Further Proceedings (Joint Motion) filed by the 
parties (the veteran and the Secretary of VA).  In pertinent 
part, the Joint Motion stated that the Board did not apply 
the correct standard, as delineated at 38 C.F.R. § 3.321(b) 
(2004), in its determination that the veteran was not 
entitled to an extraschedular evaluation for his traumatic 
arthritis of the lumbosacral spine.  The Joint Motion also 
indicated that with respect to the claim for an increased 
rating for PTSD, VA did not undertake all necessary steps to 
attempt to obtain all records identified as related to this 
claim.  In June 2003, the Board remanded this appeal to the 
RO for additional development.  In a January 2004 rating 
decision, the RO determine that the veteran's PTSD rating 
warranted an increase to 50 percent, but continued its denial 
of a rating in excess of 40 percent for traumatic arthritis 
of the lumbosacral spine in a June 2004 supplemental 
statement of the case (SSOC).  At this time, these matters 
are now back before the Board.

Additionally, in the aforementioned May 2001decision, as well 
as in its June 2003 remand, the Board referred newly raised 
issues of entitlement to service connection for a heart 
condition, a deviated nasal septum, and a dental condition, 
to the RO for development.  The claims file contains an 
August 2004 report of contact with the veteran, wherein he 
indicated that he wished to withdraw his claims for a heart 
condition and a deviated nasal septum, but still wished to 
pursue his claim for a dental condition.  This document also 
stated that the veteran's claim for a dental condition would 
be sent to the appropriate VA Medical Center for review.   
Accordingly, these matters are not before the Board at this 
time.  See 38 C.F.R. §§ 20.200-20.204 (2004). 

Also in its June 2003 remand, the Board remanded claims of 
entitlement to an increased rating for a right elbow 
disability and to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) to the RO for issuance of a statement of 
the case (SOC), in light of receipt of the veteran's notice 
of disagreement (NOD) with respect to the RO's initial denial 
of these claims.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO then granted TDIU to the veteran in a January 
2004 rating decision.  

As to the claim for an increased rating for his right elbow 
disability, the RO issued an SOC in June 2004.  Moreover, 
after the RO increased the veteran's PTSD rating to 50 
percent in January 2004, the veteran appealed the effective 
date assigned to this award via a March 2004 NOD.  The RO 
then issued an SOC pertaining to this claim in January 2005.  
Review of the record now reveals that, after issuance of the 
respective SOCs, these two issues were not addressed in any 
written communication from the veteran or his representative 
within the regulated time period in which to perfect an 
appeal.  See 38 C.F.R. § 20.200, 20.202, 20.302 (2004).  
Moreover, as to the increased rating claim for his right 
elbow disability, the RO specifically advised the veteran in 
a January 2005 letter that it was closing this appeal, 
because he had not submitted a substantive appeal within the 
available time frame to do so.  The Board therefore concludes 
that the veteran is not currently seeking appellate review 
with respect to these two matters.  Although the Board has 
the obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
appellant.  VAOPGCPREC 9-99; cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, these issues have not been certified for 
appeal, and there is no indication that the veteran or his 
representative has been informed or is otherwise of the 
belief that such matters are in appellate status.  
Accordingly, for the reasons stated above, the Board will not 
review these two claims further at this time.

With respect to the matters currently on appeal, however, the 
Board notes that the issue of entitlement to an 
extraschedular rating for traumatic arthritis of the 
lumbosacral spine is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  See VAOPGCPREC 
6-96 (the Board is not precluded from issuing a final 
decision on an increased schedular rating claim and remanding 
an extraschedular rating issue).  

Finally, the Board observes that in a July 2003 statement, 
the veteran appeared to indicate that he desired entitlement 
to service connection for headaches and sinusitis.  As these 
new issues have not yet been adjudicated, the Board now 
refers them back to the RO for all appropriate action.  See 
38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  Competent and credible evidence of record indicates that 
the veteran's post-traumatic stress disorder (PTSD) is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

3.  In relation to the veteran's traumatic arthritis of the 
lumbosacral spine, there is no medical evidence of record of 
either the residuals of a vertebral fracture, or of 
ankylosis.

4.  The veteran's traumatic arthritis of the lumbosacral 
spine presents such an exceptional or unusual disability 
picture so as to render impractical the application of 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
evaluation of 70 percent for post-traumatic stress disorder 
(PTSD) have been approximated.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321(b), Part 4, including 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for the assignment of a schedular evaluation 
in excess of 40 percent for traumatic arthritis of the 
lumbosacral spine have not been approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Codes 5003, 5010, 5242 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003).

3.  The disability picture presented by the veteran's 
traumatic arthritis of the lumbosacral spine warrants 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
the assignment of an extraschedular rating.  38 U.S.C.A. 
§§ 501, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b) 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist, with Procedural History of 
the Claims on Appeal

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Implementing regulations for the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist claimants, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claims at this time does not 
prejudice him in the disposition thereof.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio that informs 
the claimant of any information and evidence not of record: 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and that, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  
Further, the Court clarified that VA's regulations 
implementing the amended section 5103(a) apply to cases 
pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such decision.  
See Pelegrini II at 120-123.

Recently, in Mayfield v. Nicholson, No. 02-1077 (April 14, 
2005), the Court defined the application of the prejudicial 
error rule as provided at 38 U.S.C.A. § 7261(b) (West 2002) 
to the VCAA's duty to notify under 38 U.S.C.A. § 5103(a).  
The Court held that generally, an appellant must first 
identify - with considerable specificity - an error, in terms 
of how a notice was defective and what evidence the appellant 
would have provided or requested the Secretary of VA 
(Secretary) to obtain had the Secretary fulfilled his notice 
obligations under the law.  The Court found that an appellant 
must indicate with considerable specificity as to how the 
lack of that notice and evidence affected the essential 
fairness of the adjudication in his case.  The Court stated 
that after the appellant meets the burden of going forward 
with such a plausible showing of prejudice, the Secretary 
must then demonstrate a lack of prejudice by persuading the 
Court that the purpose of the notice required by the VCAA was 
not frustrated by any the identified error.  The Court 
additionally noted that if such an error is determined to 
exist and be of the type that has the "natural effect" of 
producing prejudice, then an appellant need not plead 
prejudice at all, and it is instead the Secretary's burden in 
the first instance to show a lack of prejudice in terms of 
the essential fairness of the adjudication.  

The Mayfield Court further held that, regarding element (1) 
of VCAA notice under 38 U.S.C.A. § 5103(a) - what information 
and evidence is necessary to substantiate the claim - an 
error as to this element, if in existence, would be of the 
kind that has the natural effect of producing prejudice.  As 
to elements (2) and (3) - who should provide what information 
and evidence for the claim - the Court found that an 
appellant's assertion of error with respect to either of 
these elements, by itself, does not have the natural effect 
of producing prejudice, and so prejudice could arise from an 
asserted error only if the appellant failed to submit 
evidence because he was not advised to do so, or if the 
Secretary failed to seek to obtain evidence that should have 
been obtained.  As to element (4) - that VA must request that 
a claimant provide any evidence in his possession that 
pertains to the claim - the Court found that a complying 
notice need not necessarily use the exact language of the 
regulation, so long as it properly conveys its essence to a 
claimant, and held that any error with regard to the 
specificity of such language does not have the natural effect 
of producing prejudice, such that prejudice would exist only 
if the claimant had evidence in his possession - not 
previously submitted - that is of the type that should be 
considered by the Secretary in assessing the claim.  

Finally, as to the timing of a VCAA notice under 38 U.S.C.A. 
§ 5103(a), the Mayfield Court again held that this type of 
error does not have the natural effect of producing 
prejudice, and, as first suggested in Pelegrini II, the Court 
reiterated that a timing-of-notice error may be sufficiently 
remedied and cured by the subsequent provision of adequate 
notice, such that the claimant is still then provided with a 
meaningful opportunity to participate effectively in the 
processing of his claim prior to appellate review.

The veteran's claims for increased evaluations for his 
service-connected post-traumatic stress disorder (PTSD) and 
traumatic arthritis of the lumbosacral spine were received at 
the RO in January 2000.  In a March 2000 rating decision, the 
RO listed the evidence considered in support of the claims, 
and addressed the regulatory criteria necessary to establish 
entitlement to increased evaluations for both.  The RO then 
specified that it had to deny the claims because the current 
evidence of record, including recent VA treatment and 
examination reports, did not demonstrate a worsening in 
symptomatology sufficient to increase the veteran's currently 
assigned schedular ratings, and also reported that referral 
for extraschedular evaluation was not warranted for either 
disability.

After the veteran filed an NOD to the RO's rating decision in 
late March 2000, the RO released an SOC to him in April 2000.  
This SOC reviewed additional evidence considered in support 
of the appeal, and also provided the text of certain laws and 
regulations applicable to the claims.  The RO then explained 
that, when compared to the necessary criteria, the evidence 
of record still did not support an increase in the currently 
assigned disability ratings.  The veteran then filed his 
substantive appeal to the Board in June 2000.  Upon receipt 
of more evidence pertinent to his traumatic arthritis of the 
lumbosacral spine, the RO then released an SSOC in July 2000, 
and again in August 2000, that explained why this additional 
evidence still did not support the assignment of an increased 
rating.  

After the Court vacated the Board's initial May 2001 denial 
of these claims and remanded them to the Board for further 
review, the Board remanded the appeal to the RO in June 2003 
for additional action, including VCAA compliance.  

Then, in a June 2003 letter, the RO informed the veteran of 
its expanded duties to notify and assist under the VCAA, 
explained that it was developing his claims pursuant to the 
latter duty, requested that he submit any pertinent evidence 
he had to support his claims, and indicated that it would 
assist him in obtaining and developing this evidence, 
provided that he identified the source(s) of the evidence.  
The RO explained that it was required to make reasonable 
efforts to assist the veteran in obtaining evidence in 
support of his claims, including medical records, employment 
records, and records from federal agencies, but noted that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all pertinent information.  The RO also indicated 
that it would provide the veteran with new medical 
examinations in support of his claims.  

In conjunction with providing a list of all evidence 
currently on file and/or requested for his claims, the RO 
told the veteran in the June 2003 VCAA letter that it still 
needed certain evidence from him, namely any outstanding 
treatment records, and especially those that would 
demonstrate that his disabilities had increased in severity.  
The RO advised the veteran that he could sign and return a 
release form to the RO so that it could obtain any 
outstanding private medical reports, and that it could obtain 
any additional VA treatment records if he provided the RO 
with the location and dates of treatment at a VA facility.  
Finally, the RO informed the veteran that he should tell the 
RO about any additional information or evidence that he 
wanted the RO to obtain for him, and indicated that the 
veteran should send in any evidence in his possession that 
the RO needed for his claims.  

Thereafter, the RO released a January 2004 rating decision 
that informed the veteran that it had decided to increase his 
disability rating for PTSD to 50 percent, effective from the 
date of his claim.  The RO further explained, however, in 
this decision, as to the reasons why a rating beyond 50 
percent was still not warranted, via comparison of the 
evidence then of record to the requisite legal criteria.

Then, in a June 2004 SSOC, the RO reviewed the evidence of 
record and provided the veteran with the text of VA 
regulations applicable to the claims (including those 
pertinent to the VCAA and addressing changes in the criteria 
for rating service-connected back disabilities).  The RO then 
explained that the evidence of record did not warrant an 
increase in disability ratings in excess of the currently 
assigned 50 percent for PTSD and 40 percent for traumatic 
arthritis of the lumbosacral spine.  

Then, in a March 2005 letter, the RO advised the veteran that 
it was returning his appeal to the Board for review, and 
informed him of how he could still submit additional evidence 
to VA, if he so desired.  

The Board acknowledges that the June 2003 VCAA notice was not 
provided to the veteran prior to the initial March 2000 
determination in this matter.  Accordingly, the Board notes 
that after VCAA notice was provided in June 2003, the veteran 
was given an appropriate opportunity to respond, and an 
appropriate SSOC was then issued in June 2004, well prior to 
return of the claims to the Board for review.  Thus, per 
Mayfield and Pelegrini II, any timing-of-notice error was 
sufficiently remedied and cured in this case by the RO's 
subsequent provision of adequate VCAA notice, such that the 
veteran was still then provided with a meaningful opportunity 
to participate effectively in the processing of his claims.

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or a new medical examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claims.  VA also asked the veteran to provide any 
evidence he had in support of his claims, consistent with the 
fourth element of Pelegrini II.  Furthermore, appropriate 
VCAA notice was provided to the veteran during the RO's 
review of this matter, and moreover, there is no indication 
of perceived or alleged prejudicial error via the provision 
of defective or otherwise inadequate VCAA notice per 
Mayfield.


Furthermore, the Board finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A (a), (b), and (c).  In 
particular, the claims file now includes the veteran's record 
of VA and private treatment for the disabilities on appeal.  
In light of reports from the veteran that he receives the 
majority of his treatment at VA facilities, the file now 
includes a lengthy record of VA treatment, testing, and 
evaluation reports, as dated from approximately May 1999 to 
January 2005.  The claims file also includes the veteran's 
records from the Social Security Administration (SSA) (with 
VA and private medical reports and other information), the 
Department of the Interior (pertaining to his April 2000 
release from employment due to his back problems), and from 
Weatherly Sports Medicine (concerning a May 2002 evaluation).  
The record also includes multiple statements and argument 
provided by the veteran and his representative(s) in support 
of the claims on appeal.

Additionally, the Board finds that VA conducted necessary 
medical inquiry in an effort to substantiate the veteran's 
claims.  38 U.S.C.A. § 5103A(d).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide a claim.  See 38 
C.F.R. § 3.159(c)(4)(i) (2004) (emphasis added).  
Accordingly, the veteran was afforded pertinent VA 
examination and testing in February 2000, July 2003, and 
April 2004.
 
The Board notes that shortly after the issuance of the June 
2004 SSOC, more VA treatment records, dated from October 2003 
through January 2005, were associated with the claims file.  
This evidence was included in the claims file without the 
veteran's waiver of his right to have the RO first review 
this evidence in support of his claims, and it is unclear 
whether the RO considered this evidence for the pending 
appeal prior to returning these matters to the Board in March 
2005.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  After review of 
this evidence, however, the Board notes that several of these 
documents are duplicates of VA treatment reports that were 
already of record prior to the June 2004 SSOC.  More 
importantly, the Board observes that the information 
contained in the remaining new VA treatment reports of record 
either pertains to other medical problems, or is only 
duplicative, redundant, and cumulative of prior evidence of 
record concerning the current nature of the disabilities at 
issue in this appeal.  In light of the above, the Board 
therefore finds that it is not necessary to remand the appeal 
at this time for RO consideration of these records. 

At this time, the Board observes that the veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  Under the facts of this case, 
then, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) 
(noting that the rule of prejudicial error as governed by 
38 U.S.C.A. § 7261(b) and applicable to the evaluation of 
notice provided under 38 U.S.C.A. § 5103(a) should not permit 
"automatic" remands essentially based upon technicalities); 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran in this case, and that the 
record is now ready for appellate review.

Basic Applicable Law for Increased Rating Claims

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is for assignment.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is to be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  In increased rating claims, however, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  When evaluating 
disabilities of the musculoskeletal system, it is also 
necessary to consider, with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Entitlement to an Evaluation in Excess of 50 Percent for PTSD

As noted earlier, the veteran now has a 50 percent disability 
rating for his PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411 (2004), effective from the date of his pending 
claim for an increased evaluation (January 21, 2000).  Under 
the Rating Schedule, DC 9411 provides a 50 percent rating for 
PTSD when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., the retention of only 
highly learned material or forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is for assignment when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is assigned 
where there is total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, DC 9411.

A Global Assessment of Functioning Scale score (GAF score) is 
also highly probative in the evaluation of service-connected 
mental disability, as it relates directly to a veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A score of 
41-50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).       

The record available for review in support of this appeal 
includes VA treatment reports dated from May 1999 to January 
2005, VA examination reports from February 2000 and July 
2003, and an October 2000 private psychiatric evaluation 
report completed in relation to a claim for SSA disability 
benefits.  The Board has also considered Spring 2000 reports 
from the veteran's former employer, the Department of the 
Interior, and statements and argument provided by the veteran 
and his representatives.  In light of consideration of the 
pertinent evidence of record, including the aforementioned 
information, the Board holds that a 70 percent evaluation, 
but no higher, is warranted for the veteran's PTSD.  

The veteran is a Vietnam combat veteran with multiple 
citations.  His VA treatment reports show that he 
participates in regular counseling and treatment for his 
PTSD, and that he needs to take daily medication to control 
his symptoms.

At his February 2000 VA psychiatric examination, the veteran 
reported having combat-related nightmares about three or four 
times per month, feelings of restlessness and anxiety, and 
recurrent intrusive thoughts regarding his combat 
experiences.  The veteran also reported that he was employed 
at that time.  He indicated that he tended to socialize 
minimally, and mainly with his wife.  He did take care of his 
livestock, but other than that, did not really participate in 
other recreational activities.  He reported no close 
friendships, except for certain relationships with 
individuals at the veteran center where he went for 
counseling.  Upon clinical evaluation, the veteran was alert 
and oriented, with normal speech.  He was casually dressed, 
with no abnormal movements.  His mood was mildly dysphoric, 
and his affect was moderately anxious.  He denied any 
suicidal or homicidal ideation, and there was no evidence of 
illogical or delusional thought process.  His memory for 
recent and remote events was good, while insight and judgment 
were described as fair to good.  The examiner assigned a GAF 
score of 50, with a past-year high of 55.  He also observed 
that in order to maintain his current psychologic status, the 
veteran was on moderately high doses of psychotropic 
medications.

The Spring 2000 records from the Department of the Interior 
discussed the veteran's physical employment limitations, but 
there is no indication in these reports that he had any 
difficulty performing his work duties from a psychiatric 
standpoint.  To the contrary, however, the private 
psychologist who conducted his  October 2000 SSA disability 
examination indicated that his ability to work would be 
affected by his psychiatric condition.  Moreover, the SSA 
records reveal that he was granted SSA disability benefits 
effective from April 24, 2000, because of his psychiatric 
problems.

Other pertinent information from the October 2000 SSA 
examination includes the veteran's report that he was 
discharged from his job on April 24, 2000, in light of 
complications related to his back problems.  He also reported 
bouts of depression, where he had to get away from other 
people and go off into the woods.  He did not like being 
around other people, and that he had become more irritable 
and short-tempered.  He had horrendous dreams, where he would 
wake up and choke his wife.  He said that his wife told him 
that he also moaned, groaned, and kicked during his sleep.  
He reported that on one occasion, he jumped out of bed after 
dreaming that Vietnamese soldiers were after him.  He noted 
intrusive memories when encountering the smell of diesel 
fuel.  The veteran stated that he had had suicidal thoughts, 
and that but for his wife and children, he would have already 
committed suicide.  On clinical evaluation, the SSA examiner 
noted a sad affect, with a showing of at least moderate 
depression.  He was of average intelligence, and was able to 
do calculations, abstractions, and answer general questions.  
He also appeared to be a reliable individual who had good 
motivation and insight. 

At his July 2003 VA examination for PTSD, the veteran 
reported current symptoms including avoidance, hyperarousal, 
depression, nightmares, flashbacks, an inability to 
communicate and socialize with people, isolation, hearing 
voices, and hallucinations.  He also noted a history of 
frequent past thoughts of suicide.  The examiner also 
observed emotional lability during this portion of the 
examination.  On clinical evaluation, the veteran was 
casually dressed, calm, cooperative, and well-related.  There 
was no psychomotor agitation, and his speech was spontaneous 
and productive.  Mood and affect were depressed.  He was not 
tangential or circumstantial.  Insight, judgment, and impulse 
control were fair.  Abstract thinking was intact and recall 
was fairly intact.  He noted that the veteran had a marked 
diminished interest in participation in significant 
activities, as well as difficulty falling or staying asleep 
because of his symptoms.  He also noted a disturbance in 
motivation, along with a substantial mood problem.   The 
examiner indicated that the veteran's reported symptoms at 
this evaluation rendered him as having chronic and severe 
PTSD, while assigning a GAF score of 60 for the current and 
past year.   

Based upon the evidence as outlined above, the Board finds 
that, affording the veteran the benefit of the doubt, the 
evidence more nearly approximates the assignment of a 70 
percent disability evaluation for PTSD under DC 9411.  See 
38 C.F.R. §§ 4.3, 4.7, 4.130.  The veteran's PTSD has been 
described as chronic and severe, and of great impact upon his 
ability to work, socialize, and establish effective 
relationships.  His symptoms are so severe that he requires 
daily medication, and one examiner noted that this is on a 
moderately high dosage level just to maintain his psychiatric 
status.  There is also indication of near-continuous 
depression and mood disturbance, as well as impaired impulse 
control.  The Board finds, however, that a higher 100 percent 
evaluation is not warranted, as the evidence of record, as 
described above, simply does not show total social and 
occupational impairment solely because of PTSD, and does not 
reflect or indicate symptoms similar in severity to those 
described in the criteria for such a rating, such as gross 
impairment in thought processes or grossly inappropriate 
behavior.  Id. 

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the claim, to the extent of an award of 
an increased 70 percent evaluation for PTSD, should prevail.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board has contemplated extraschedular evaluation 
for the veteran's PTSD, but finds that there is no indication 
in the record that this service-connected disability, on its 
own, has: (1) caused marked interference with employment 
beyond the interference contemplated in the now-assigned 70 
percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2004) is not warranted.  See also 38 C.F.R. 
§ 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

Entitlement to a Schedular Evaluation in Excess of 40 Percent 
for Traumatic Arthritis of the Lumbar Spine

The record indicates that during active service, an Army 
Personnel Carrier rolled over the veteran, causing injury to 
his low back.  Effective July 18, 1991, he was awarded 
service connection for the residuals of this injury (after 
findings of minimal degenerative changes on X-ray 
evaluation), described as traumatic arthritis of the 
lumbosacral spine, at a disability rating of 40 percent.  He 
filed the pending request for an increased evaluation for 
this disability on January 14, 2000.  

Accordingly, the veteran's traumatic arthritis of the 
lumbosacral spine is currently rated as 40 percent disabling 
under 38 C.F.R. § 4.71a, DC 5010 (2004) (for arthritis due to 
trauma) and the former 38 C.F.R. § 4.71a, DC 5292 (for severe 
limitation of motion of the lumbar spine) (as in effect prior 
to September 26, 2003).  (In cases of service-connected 
traumatic arthritis substantiated by X-ray finding, DC 5010 
directs that the disability be rated as degenerative 
arthritis under DC 5003.  DC 5003, in turn, directs that the 
disability be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, and at the time of service connection, 
the RO determined that the appropriate diagnostic code in the 
veteran's case would be DC 5292.)  

During the course of this appeal, VA modified the rating 
criteria applicable to the evaluation of spine disabilities 
twice.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), 
effective September 23, 2002, [codified as amended at 
38 C.F.R. § 4.71a, DC 5293 (2002)]; see also 68 Fed. Reg. 
51,454-51,458 (August 27, 2003), effective September 26, 
2003, (codified as amended at 38 C.F.R. § 4.71a).  Because 
these changes occurred while the appeal was pending, the 
Board must consider the new criteria from the dates that they 
were made effective, and determine whether they are more 
favorable than the prior criteria.  See VAOPGCPREC 7-2003; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled in 
part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also 38 U.S.C. § 5110(g) (West 2002).  The revised 
criteria may not, however, be applied earlier than their 
effective dates.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 
(2004); DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997), 
VAOPGCPREC 3-00.  The Board further observes, however, that 
the first aforementioned change in rating criteria, 
applicable only to rating intervertebral disc syndrome (IDS) 
under 38 C.F.R. § 4.71, DC 5293, is not applicable to this 
appeal, as the veteran is not service-connected for this 
disability.  The second change in rating criteria, however, 
involved a revision of the entire schedule for evaluating 
service-connected back disabilities, and therefore is 
applicable to this appeal, from its effective date of 
September 26, 2003. 

Before September 26, 2003, DC 5292 provided a maximum 40 
percent evaluation for severe limitation of motion of the 
lumbar spine.  Under 38 C.F.R. § 4.71a prior to September 26, 
2003, other available diagnostic codes that could provide an 
evaluation higher than 40 percent required medical evidence 
of the residuals of vertebral fracture (DC 5285), or of 
ankylosis (DC 5286 and DC 5289).  The only other diagnostic 
code to provide a rating in excess of 40 percent was DC 5293 
- applicable only in cases of IDS (and is therefore 
inapplicable in the veteran's case).

Effective September 26, 2003, VA revised the entire schedule 
for the evaluation of spine disabilities, including DC 5292.  
Under a new general rating formula, the diagnostic codes for 
spine disabilities were relabeled from DC 5235 to DC 5243.  
DC 5243, addressing IDS, continued to embody the 
aforementioned revised provisions of the former DC 5293, as 
in effect from September 23, 2002.  The new codes are: DC 
5235 (vertebral fracture or dislocation); DC 5236 (sacroiliac 
injury and weakness); DC 5237 (lumbosacral or cervical 
strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (IDS).  38 C.F.R. § 4.71a (2004).

The new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following criteria should be used:

- 100 percent for unfavorable ankylosis of the entire 
spine;
- 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;
- 40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of 
the entire thoracolumbar spine;
- 30 percent for forward flexion of the cervical spine 
to 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine;
- 20 percent for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined 
range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and 
- 10 percent for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height. 

Id. 

There are several notes applicable to rating spine 
disabilities under the new general schedule, including Note 
(5), which states that unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Note (5) further states that fixation of a 
spinal segment in neutral position (0 degrees) always 
represents favorable ankylosis.  Id. 

Thus, in order to obtain a rating in excess of 40 percent 
under the criteria in effect from September 26, 2003, there 
needs to be medical evidence of ankylosis.

The record available for review in support of this appeal 
includes VA treatment reports dated from May 1999 to January 
2005, VA examination reports from February 2000, July 2003, 
and April 2004, and a May 2002 private evaluation report from 
Weatherly Sports Medicine.  The Board has also considered 
Spring 2000 reports from the veteran's former employer, the 
Department of the Interior, and statements and argument 
provided by the veteran and his representatives.  In light of 
consideration of all of the pertinent evidence of record, 
including the aforementioned information, the Board holds 
that a schedular evaluation in excess of 40 percent 
evaluation is not warranted for the veteran's traumatic 
arthritis of the lumbosacral spine.

Given that the veteran already has a 40 percent rating, under 
the criteria in effect prior to September 26, 2003, there 
would need to be medical evidence of either the residuals of 
a vertebral fracture, or of ankylosis, in order to increase 
his rating.  The Board has carefully reviewed the 
considerable amount of medical evidence gathered for this 
claim, but has found no indication of either of these 
conditions during this period of the claim.  The veteran's 
original in-service back injury - the basis for his currently 
service-connected arthritic lumbosacral residuals - did not 
include documentation of a fracture, and there is no report 
of ankylosis in his medical treatment and evaluation records.  
Moreover, as of the September 26, 2003, rating criteria 
change, there would have to be medical evidence of ankylosis 
in order to establish the veteran's entitlement to an 
evaluation above 40 percent, and again, no medical records 
pertinent to this period of the claim record this diagnosis.  
See 38 C.F.R. § 4.71a (before and after September 26, 2003).

The Board is mindful that the veteran clearly experiences a 
great deal of pain and limitation in relation to his service-
connected back problems, of a level that was deemed 
sufficient to warrant his termination from employment 
effective April 24, 2000.  VA will be able to consider this 
information further in relation to extraschedular 
consideration, as reviewed in the next section of this 
decision.  As to the veteran's entitlement to a schedular 
evaluation beyond 40 percent under 38 C.F.R. § 4.71a, 
however, as explained above, in light of the applicable 
rating criteria, the veteran is not entitled to a higher 
evaluation at this time.  The Board has considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim for an 
increased schedular evaluation in excess of 40 percent for 
traumatic arthritis of the lumbosacral spine, the evidence is 
not in equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


Entitlement to Extraschedular Evaluation for Traumatic 
Arthritis of the Lumbosacral Spine

The veteran's traumatic arthritis of the lumbosacral spine is 
assigned a 40 percent schedular disability evaluation.  
38 C.F.R. § 4.71a, DC 5242 (2004); 38 C.F.R. § 4.71a, DC 5292 
(prior to September 26, 2003).  A preliminary review of the 
record reveals that in its March 2000 rating decision and 
thereafter, the RO considered and declined to refer this 
claim to the VA Under Secretary for Benefits or to the 
Director of the VA Compensation and Pension Service for the 
assignment of an extraschedular rating as available under 
38 C.F.R. § 3.321(b)(1).  

VA law provides that, in order to accord justice in an 
exceptional case where schedular ratings are found to be 
inadequate, the field station is authorized to refer the case 
for consideration of the assignment of an extraschedular 
evaluation commensurate with a veteran's average impairment 
in earning capacity.  The governing criteria for such an 
extraschedular award is a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating in the 
first instance.  The Board, however, is not precluded from 
raising this question, and in fact, is obligated to literally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under VA 
laws and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
VAOPGCPREC 6-96 (remand rather than referral is the proper 
disposition for extraschedular claims inferred or reasonably 
raised by the evidence of record).  The Court has also stated 
that when the Board has purported to grant an extraschedular 
rating, the claim must then be sent by the Board to those 
"officials who possess the delegated authority to assign 
such a rating in the first instance."  Floyd v. Brown, 9 
Vet. App. at 95.

The Board finds that this case presents such an exceptional 
and unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  Medical and employment 
records in the claims file document that the veteran's 
traumatic arthritis of the lumbosacral spine must create 
marked interference with employment, and in fact, he was 
terminated from his chosen employment as of April 24, 2000, 
because of his back problems.  This evidence, in conjunction 
with documentation revealing the veteran's use of a 
significant amount of daily medication for pain relief, as 
well as medical evidence of record to indicate that this 
disability requires frequent evaluation and care by 
physicians, with the near certainty of a need for future 
similar treatment, leads the Board to believe that a 
schedular rating of 40 percent is clearly inadequate to 
assess the extent of the veteran's disability.  The claim 
should therefore be referred for consideration for 
extraschedular evaluation.  


ORDER

An increased evaluation of 70 percent for post-traumatic 
stress disorder (PTSD) is granted.

A schedular evaluation in excess of 40 percent for traumatic 
arthritis of the lumbosacral spine is denied.

As the veteran's traumatic arthritis of the lumbosacral spine 
warrants referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating, 
to that extent only, the appeal is granted.




REMAND

The veteran's claim for an evaluation in excess of 40 percent 
for his traumatic arthritis of the lumbosacral spine was 
received at the RO on January 14, 2000.  As noted above, on 
appeal, the Board has now denied his entitlement to a 
schedular evaluation in excess of 40 percent for this 
disability, but will remand the matter of entitlement to an 
extraschedular evaluation for it, in consideration of the 
application of 38 C.F.R. § 3.321(b).  The Board further notes 
that in June 2000, the veteran filed a claim for entitlement 
to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU), 
which was granted by the RO in a January 2004 rating 
decision, effective from April 24, 2000; as such, 
extraschedular evaluation under 38 C.F.R. § 4.16(b) also 
warrants consideration at this time (for the period of the 
increased rating claim prior to April 24, 2000).

Accordingly, this matter is REMANDED to the RO (via the AMC) 
for the following:

1.  After the completion of any 
appropriate development related to this 
request, the RO should forward this case 
to either VA's Under Secretary for 
Benefits or Director of the Compensation 
and Pension Service, for consideration of 
the assignment of an extraschedular 
rating for the veteran's traumatic 
arthritis of the lumbosacral spine, 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b) and/or 38 C.F.R. § 4.16(b).  
Any action taken thereafter with respect 
to this appeal should proceed in 
accordance with the directives of the 
Under Secretary for Benefits or Director 
of the Compensation and Pension Service, 
as applicable.



2.  Thereafter, if any benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with an SSOC that contains 
notice of all relevant actions taken on 
the case, to include a summary of the 
evidence and applicable laws and 
regulations pertinent to the issue on 
appeal.  The RO should then allow an 
appropriate period of time for the 
veteran and/or his representative to 
respond to the SSOC.  

Thereafter, subject to current appellate practice and 
procedures, the RO should return the case to the Board for 
further consideration, if in order.  The purpose of this 
REMAND is to obtain additional development, and the Board 
does not intimate any opinion as to the merits of this case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/or argument he 
desires in connection with this case.  See Kutscherousky v. 
West, 12 Vet. App. 369.  No action, however, is required of 
the veteran until he is so notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


